        Case 3:21-cv-00005-SDD-EWD                 Document 30        08/11/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA



JACQUES BROUSSEAU, ET AL.                                                CIVIL ACTION NO.

VERSUS                                                                   21-5-SDD-EWD

KNAUF GIPS KG, ET AL.

                                                ORDER

        Before the Court is the Motion to Strike Supplemental Claims in Plaintiffs’

Amended Complaint (“Motion to Strike”), filed by Knauf Gips KG and Knauf Plasterboard

Tianjin Co. LTD (“Defendants”).1 The Motion to Strike was originally opposed by

Plaintiffs,2 and Defendants filed supplemental authority3 and a reply memorandum.4 After

the Motion to Strike was set for hearing,5 Plaintiffs withdrew their opposition.6 The motion

will be granted.

        This case is one of many that was originally consolidated in the In re: Chinese-

Manufactured Drywall Products Liability Litigation in the Eastern District of Louisiana (the

“MDL”).7 On November 23, 2020, that court severed claims involving Louisiana property

and retained jurisdiction over claims related to property located in the Eastern District.

The instant matter was transferred to this Court because Plaintiffs’ affected property is in

Baton Rouge and the parties consented to the transfer pursuant to 28 U.S.C. § 1404.8


1
  R. Doc. 7.
2
  R. Doc. 20.
3
  R. Doc. 21. The supplemental authority is an Order and Reasons from the Eastern District granting the
Motion to Strike as to other amended complaints in cases where the Eastern District retained jurisdiction.
4
  R. Doc. 24.
5
  R. Doc. 26.
6
  R. Docs. 27 & 28.
7
  Civil Action MDL No. 2047, United States District Court, Eastern District of Louisiana.
8
  R. Doc. 3.
         Case 3:21-cv-00005-SDD-EWD                  Document 30         08/11/21 Page 2 of 3




The Eastern District also issued an Order requiring all severed plaintiffs to file amended

complaints which “shall contain only the names of the individual plaintiffs whose claims

have been severed and the defendants that are the subject of that specific claim.”9

        Plaintiffs filed their Amended Complaint on December 1, 2020.10 In response,

Defendants filed the Motion to Strike11 what they called “untimely supplemental

allegations” in Plaintiffs’ Amended Complaint, made after the Eastern District “previously

denied leave to add those claims, and after the close of discovery.”12

        While excluding this case from its Order because it had been transferred, the

Eastern District granted the Motion to Strike as to the cases still before that court, stating:

                 As a purely administrative matter, the Court instructed the
                 severed plaintiffs to file amended complaints so they could
                 proceed separate and apart from the Bennett action ….
                 Perhaps out of an abundance of enthusiasm, Plaintiffs in
                 above-captioned actions added paragraphs to their amended
                 complaints. See R. Doc. 23046 at 2. These paragraphs
                 include new claims involving 1) failure to test and safely
                 formulate drywall; 2) failure to report defective product
                 pursuant to the Consumer Product Safety Act (“CPSA”), 15
                 U.S.C. § 2051, et seq.; 3) failure to implement a corrective
                 action plan; and 4) failure to notify potential victims or attempt
                 to implement a plan in violation of the CPSA. Id. Plaintiffs
                 argue that these claims do not constitute “supplemental
                 pleadings” and the motion to strike should be denied. Id. at 3-
                 7.

                 It has been over six years since commencement of the
                 Bennett action, and the Plaintiffs at issue have amended the
                 Bennett complaint five times. The Court denied Plaintiff’s sixth
                 attempt in an Order and Reasons dated December 19, 2018
                 because adding supplemental claims would unduly prejudice
                 the Knauf Defendants. R. Doc. 21991. With discovery

9
  R. Doc. 6.
10
   R. Doc. 1.
11
   The Motion to Strike was originally filed in the Eastern District and was transferred to this Court when the
case was transferred. Accordingly, the motion relates not just to the Amended Complaint filed by Plaintiffs,
but to other amended complaints that were filed in the MDL.
12
   R. Doc. 7-1, p. 2.
           Case 3:21-cv-00005-SDD-EWD           Document 30      08/11/21 Page 3 of 3




                   complete in the Bennett action, allowing new claims to be
                   asserted at this stage would be prejudicial and necessitate the
                   reopening of discovery.13

          As the Court finds the ruling from the Eastern District on this issue to be well-

reasoned, and as Plaintiffs have withdrawn their opposition to the Motion to Strike,

          IT IS ORDERED that Defendants’ Motion to Strike Supplemental Claims in

Plaintiffs’ Amended Complaint14 is GRANTED, and any supplemental claims in the

Amended Complaints of Plaintiffs that are inconsistent with R. Doc. 21334 in the MDL

and/or with that court’s prior rulings are STRICKEN.

          IT IS FURTHER ORDERED that Plaintiffs shall file a motion for leave to file an

amended complaint to remove any of the stricken matter by no later than August 27,

2021.

          Signed in Baton Rouge, Louisiana the 11th day of August, 2021.




                                               S
                                          CHIEF JUDGE SHELLY D. DICK
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




13
     R. Doc. 21.
14
     R. Doc. 7.
